DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sub transferring surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 11, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims contain an open-ended numerical range which renders the scope of the claim boundless, or indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2019/108045).  The Examiner is relying on US 2020/0321229 for an English translation.
Lee discloses;
Claim 1. A micro device structure, comprising: a carrier structure, comprising: 
a carrier (Fig. 4A) having a carrier surface (collective bottom surfaces of 470) and a plurality of recesses (spaces between plurality of 470), the recesses being located on the carrier surface of the carrier; and 
a plurality of transfer units (434 and 435), wherein the transfer units are respectively disposed in the recesses; and a plurality of micro devices (400), wherein each of the micro devices has a device surface (surface facing carrier surface), and a transferring surface (surface of 435 facing device surface) of each of the transfer units is connected to the device surface of the corresponding micro device (Par. 0076-0093 and Fig. 4A).  
Claim 12. A carrier structure suitable for transferring or supporting a plurality of micro devices, the carrier structure comprising: 
a carrier (Fig. 4A) having a carrier surface (collective bottom surfaces of 470) and a plurality of recesses (spaces between plurality of 470), the recesses being located on the carrier surface of the carrier; and 
a plurality of transfer units (434 and 435), wherein the transfer units are respectively disposed in the recesses and each expose a transferring surface (surface of 435 facing device surface), each of the micro devices has a device surface (surface facing carrier surface), and the transferring surface of each of the transfer units is configured to be connected to the device surface of the corresponding micro device (Par. 0076-0093 and Fig. 4A).  
Claims 2 and 13. The micro device structure according to respective claims 1 and 12, wherein the transferring surface is capable of being aligned with the carrier surface (Fig. 5D).  
Claims 3 and 14. The micro device structure according to claim 1, wherein the transferring surface protrudes from the carrier surface (Fig. 5C).  
Claims 4 and 15. The micro device structure according to claim 3, wherein a ratio of a height by which the transferring surface protrudes from the carrier surface to a height of the each of the transfer units is less than or equal to 0.8 (Fig. 5C).  
Claim 6. The micro device structure according to claim 1, wherein a ratio of area of the transferring surface of the each of the transfer units to area of the device surface of the corresponding micro device is greater than or equal to 0.2 and less than or equal to 1.5 (Lee’s ratio appears to be approximately 0.67, Fig. 5B).  
Claim 7. The micro device structure according to claim 6, wherein the transferring surface of the each of the transfer units has a contact surface (bottom surface of each, individual 435) with the device surface of the corresponding micro device, and a ratio of area of the contact surface to the area of the device surface is greater than or equal to 0.2 (Lee’s ratio appears to be approximately 0.33, Fig. 5B).  
Claim 8. The micro device structure according to claim 1, wherein the each of the transfer units comprises a plurality of transfer parts (Fig. 4B).  
Claim 9. The micro device structure according to claim 8, wherein each of the transfer parts comprises a sub transferring surface (bottom surface of each, individual 435) connected to the device surface of the corresponding micro device, and each of the sub transferring surface is smaller than the device surface of the corresponding micro device (Fig. 4B).  
Claim 10. The micro device structure according to claim 9, wherein an orthographic projection of the transfer parts of the each of the transfer units on the carrier is defined as a transfer region, and a ratio of area of the transfer region to area of the device surface of the corresponding micro device is greater than or equal to 0.2 and less than or equal to 1.5 (Lee’s ratio appears to be approximately 0.67, Fig. 5B).  
Claims 11 and 16. The micro device structure according to claim 1, wherein a ratio of a spacing between any two adjacent recesses to a width of the each of the micro devices is less than or equal to 0.5 (Fig. 5C).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Meitl et al. (US 2017/0047306).
Claim 5. Lee does not recite a Young's modulus of the each of the transfer units is less than a Young's modulus of the carrier and a Young's modulus of the corresponding micro device.  
	However, Meitl discloses a micro device transfer structure (Fig. 13) comprising a carrier (10), and a transfer unit (14) for transferring a micro devices (20), and further discloses the transfer unit is made of a conformal material, such as polydimethylsiloxane (Par. 0017 and 0162), which can be effective for picking up micro devices with a relatively smaller contact surface height variation, and that the micro device can be made from materials such as metals (Par. 0193).  
	Meitl is silent as to the material that the carrier is made of.  However, the Examiner takes Official Notice that making the carrier from a metal is well known to one of ordinary skill in the art.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 or claim 16 of co-pending Application No. 16/224,811. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the cited claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-4, 6-11, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 or claim 16 of co-pending Application No. 16/224,811 in view of Lee. 
Claim 8 or claim 16 of co-pending Application No. 16/224,811 do not recite the limitations of claims 2-4, 6-11, and 13-16.
However, Lee discloses the limitations of claims 2-4, 6-11, and 13-16 as noted above.
Therefore, in view of Lee’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of Application 
Claim 8 or claim 16 of copending Application No. 16/224,811 do not recite the limitations of claim 5.
However, Meitl discloses the limitations of claim 5 as noted above.
Therefore, in view of Meitl’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of Application 16/224,811 such that a Young's modulus of the each of the transfer units is less than a Young's modulus of the carrier and a Young's modulus of the corresponding micro device to improve the effectiveness of picking up micro devices with a relatively smaller contact surface height variation.  It would have been further obvious to have made the carrier from metal (which would have a higher Young’s modulus than the transfer unit) to maintain a relatively rigid structure and support for the transfer unit.
This is a provisional nonstatutory double patenting rejection.

Provisional Rejection
Claims 1-16 are provisionally rejected under 35 U.S.C. 103 as being anticipated and/or obvious over co-pending Application No. 16/224,811 which has common joint inventors with the instant application. Based upon the earlier effectively filed date of the co-pending application, it would constitute prior art under 35 U.S.C.102(a)(2) if published or patented. This provisional rejection under 35 U.S.C. 103 is based upon a presumption of future publication or patenting of the co-pending application. 
This provisional rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the co-pending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD P JARRETT/Primary Examiner, Art Unit 3652